    

§§ -.'_i § 'r

AO 245B (Rev. 05/15/2018} Judgment in aCriminal Petty Case (Modifled) L`: ’-‘-i :' "-=--- P-uge l of]

UNITED sTATEs DISTRICT CoU T W
SOUTHERN DISTRICT OF CALIFORNIA ~

 

United states ofAmerica JUDGMENT IN §-`i:nr-MI-NAL..C.ASE. § §-'_'_. l";,'l;"
V_ (For Offenses Committed On or After November l, 1987)
Victor Hugo AvendanO_SantiagO n CElS€ Nllmb€l'l 3.18-1'1'1j-22209-RBB
Robert Carriedo

 

Defendan:t ’s A ftorrrey

REGISTRATION NO. 7 9992298

THE DEFENDANT:
pleaded guilty to count(S) l of Complaint

 

\I Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs)
811325 ILLEGAL ENTRY (Misdemeanor) l

il The defendant has been found not guilty on count(s)

 

I:| Count(g) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $lO WAIVED [Xl Fine: WAIVED
Court recommends USl\/IS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removall
Court recommends defendant be deported/removed With relative, charged in case MU¢QQ¢QOS

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Thursday, October 18, 2018
Date of lmposition of Sentence

w

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

3 :1 8-mj-22209-WVG

 

